DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25 – 39, 44 and 46 – 51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 25 – 29, 44, 46 – 48, 50 and 51:
The allowable subject matter as indicated in the office action mailed on 2/3/21 has been placed into base claim 25.
Regarding claim 49:
The allowable subject matter as indicated in the office action mailed on 11/03/20 has been placed into independent form as claim 49.
Regarding claims 30 – 39:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a luminaire comprising, among other things, wherein the first portion of light and the second portion together generate a light pattern that is one of substantially square and substantially circular or, in the case of claim 35, wherein the first portion of light and the second portion together generate a light pattern that is substantially even with respect to the front and back of the body. 
The closest relevant prior art of record, Chang et al. (U.S. PG Pub. # 2012/0020066 A1), teaches the luminaire as claimed and extraction features (accentuated portions 230, fig. 5) but fails to teach or suggest the extraction features forming a square or circular light pattern as claimed. Furthermore, ‘066 may teach a front (left side of 212 or 213 or one end of 100a) and back (right side of 212 or 213 or another end of 100a) as claimed, but ‘066 fails to teach or suggest that the first and second portions of light together generate a light pattern that is substantially even with respect to the front and back of the body as claimed.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other references, not relied upon in prosecution, but are in the same field of endeavor:
Viala (U.S. PG Pub. # 2010/0110335 A1) which teaches the light components as claimed in the instant application as seen in fig. 1B but not the even light pattern or light pattern being circular or square. 
Kurata et al. (U.S. PG Pub. # 2013/0242231 A1) which teaches the light components as claimed in the instant application as seen in fig. 5 but not the even light pattern or light pattern being circular or square. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/            Primary Examiner, Art Unit 2874